Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2021

                            No. 04-21-00272-CR, 04-21-00273-CR &
                                       04-21-00274-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                    Marco Antonio GLORIA,
                                           Appellee

               From the 365th Judicial District Court, Maverick County, Texas
  Trial Court No. 19-02-07981-MCRAJA, 19-02-07982-MCRAJA & 19-02-07984-MCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER

        On June 9, 2021, appellant the State of Texas filed a notice of appeal stating its intent to
appeal an “order granting a mistrial/new trial in these cause numbers.” The clerk’s record, which
was filed on July 30, 2021, did not contain any written orders at that time. Because a trial court’s
oral announcement of its decision in open court is not final and appealable until the trial court
signs a written order, we ordered appellant to show cause why this appeal should not be
dismissed for want of jurisdiction. See State v. Sanavongxay, 407 S.W.3d 252, 258–59 (Tex.
Crim. App. 2012). On September 29, 2021, the district clerk filed a supplemental clerk’s record
containing a written order granting a mistrial in this case. We therefore retain this appeal on our
docket.

        Our records appear to show that the appellate record is complete. Accordingly,
appellant’s brief is now due. If the appellate record is not complete, we ORDER appellant to
notify this court of that fact by October 4, 2021. If appellant does not so notify this court, we
will assume the appellate record is complete and appellant’s brief will be due by November 3,
2021.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court